DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant's arguments filed 6/1/22 have been fully considered and the anticipation rejection has been overcome however the arguments are not persuasive to overcome the 101 rejection and that rejection has been extended to new claims 21-31.  Applicant has amended the claims to specific in more detail the method of isolating the leukocytes but the resultant composition/preparation is still a preparation of naturally occurring cells not markedly different from those found in nature.  The use of a conventional container to hold the cells also does not result in a preparation markedly different from the naturally occurring cells and thus the rejection is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more. The claim(s) recite(s) a composition of blood cells. This judicial exception is not integrated into a practical application because the claim is the composition of cells per se. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
Step 1: The claims are drawn to a composition of matter. (Step 1: YES.)

Step 2A: The claims are drawn to a natural phenomenon, namely the occurrence in nature of leukocyte compositions. The instant specification describes the invention as leukocytes which have been purified from blood which are the same as produced in nature.  The specification contains no evidence, that the means of preparing the leukocyte composition imparts any characteristics (structural, functional, or otherwise) that are different from the naturally occurring cells and molecules. The separation of the cells from other cells within the blood does not result in a product markedly different than the product of nature.
For these reasons, the claimed invention does not appear to have markedly different characteristics from what occurs in nature and is a “product of nature” exception. Accordingly, the claim is directed to an exception. (Step 2A: YES.)

Step 2B: The claimed invention does not include any additional features that could add significantly more to the exception, so the claim does not qualify as eligible subject matter. (Step 2B: NO.)

Concluding the analysis, the claimed invention is drawn to a judicial exception to the statute and must be rejected as ineligible under 35 USC101.

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE LANKFORD whose telephone number is (571)272-0917. The examiner can normally be reached M-Th 8-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BLAINE LANKFORD
Examiner
Art Unit 1657



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657